


USD PARTNERS LP
2014 LONG-TERM INCENTIVE PLAN
PHANTOM UNIT AGREEMENT
Pursuant to this Phantom Unit Agreement, dated as of the Grant Date set forth in
the Grant Notice below (this “Agreement”), USD Partners GP LLC (the “Company”),
as the general partner of USD Partners LP (the “Partnership”), hereby grants to
the individual identified in the Grant Notice below (the “Participant”) the
following award of Phantom Units (“Phantom Units”), pursuant and subject to the
terms and conditions of this Agreement and the USD Partners LP 2014 Long-Term
Incentive Plan (the “Plan”), the terms and conditions of which are hereby
incorporated into this Agreement by reference. Each Phantom Unit granted
hereunder shall constitute a Phantom Unit under the terms of the Plan and is
hereby granted in tandem with a corresponding DER, as further detailed in
Section 3 below. Except as otherwise expressly provided herein, all capitalized
terms used in this Agreement, but not defined, shall have the meanings provided
in the Plan.
GRANT NOTICE
Subject to the terms and conditions of this Agreement, the principal features of
this Award are as follows:
Participant:
[___________]

Number of Phantom Units: [____] Phantom Units
Grant Date: [________], 20[__]
Vesting of Phantom Units: [To be provided in individual agreements]; provided
that the Phantom Units shall be subject to accelerated vesting in certain
circumstances as set forth in Section 4.
Forfeiture of Phantom Units: In the event of a termination of the Participant’s
Service for Cause, all Phantom Units that have not vested prior to or in
connection with such termination of Service shall thereupon automatically be
forfeited by the Participant without further action and for no consideration. In
the event of a termination of the Participant’s Service for any other reason,
all Phantom Units that have not vested prior to or in connection with such
termination of Service shall be forfeited by the Participant sixty (60) days
after the termination date, unless the Committee determines in its discretion to
provide for accelerated vesting of all or a portion of the Award. For the
avoidance of doubt, no Phantom Units shall vest during such sixty (60) day
period unless determined by the Committee in its discretion.
Payment of Phantom Units: Vested Phantom Units shall be paid to the Participant
in the form of Units as set forth in and subject to Section 5 below.
DERs: Each Phantom Unit granted under this Agreement shall be issued in tandem
with a corresponding DER each of which shall entitle the Participant to receive
payments in an amount equal to Partnership distributions with respect to a Unit
in accordance with Section 3 below. Unless otherwise determined by the Committee
in its discretion, no DER payments shall be made with respect to unvested
Phantom Units after the date of a Participant’s termination of Service,
regardless of whether such Phantom Units have yet been forfeited.
    
1 To be used for United States participants only. Certain alternative provisions
apply for non-United States participants.



--------------------------------------------------------------------------------




TERMS AND CONDITIONS OF PHANTOM UNITS


1.Grant. The Company hereby grants to the Participant, as of the Grant Date, an
Award of the number of Phantom Units set forth in the Grant Notice above,
subject to all of the terms and conditions contained in this Agreement and the
Plan.
2.Phantom Units. Subject to Section 4 below, each Phantom Unit that vests shall
represent the right to receive payment, in accordance with Section 5 below, in
the form of one (1) Unit. Unless and until a Phantom Unit vests, the Participant
will have no right to payment in respect of such Phantom Unit. Prior to actual
payment in respect of any vested Phantom Unit, such Phantom Unit will represent
an unsecured obligation of the Partnership, payable (if at all) only from the
general assets of the Partnership.
3.Grant of Tandem DER. Each Phantom Unit granted hereunder is hereby granted in
tandem with a corresponding DER, which shall remain outstanding from the Grant
Date until the earlier of the payment or forfeiture of the related Phantom Unit,
and which shall be subject to all of the terms and conditions contained in this
Agreement and the Plan. Each DER shall entitle the Participant to receive
payments, in accordance with Section 5 below, in an amount equal to any
distributions made by the Partnership following the Grant Date in respect of the
Unit underlying the Phantom Unit to which such DER relates. Notwithstanding the
foregoing, unless otherwise determined by the Committee in its discretion, no
payments shall be made after the date of the Participant’s termination of
Service with respect to DERs that correspond to unvested Phantom Units,
regardless of whether such Phantom Units have yet been forfeited.
4.Vesting and Forfeiture.
(a)    Vesting. Subject to Section 4(d) below, the Phantom Units shall vest in
such amounts and at such times as are set forth in the Grant Notice above.
(b)    Accelerated Vesting. [To be provided in individual agreements].
(c)    [Reserved]
(d)    Forfeiture. In the event of a termination of the Participant’s Service
for Cause by the Partnership, the Company or any of their Affiliates, all
Phantom Units that have not vested prior to such termination of Service shall
thereupon automatically be forfeited by the Participant without further action
and without payment of consideration therefor. In the event of a termination of
the Participant’s Service for any other reason, all Phantom Units that have not
vested prior to or in connection with such termination of Service shall be
forfeited by the Participant sixty (60) days after the termination date, unless
the Committee determines in its discretion before the expiration of such 60-day
period to provide for accelerated vesting of all or a portion of the Award.
Except for such accelerated vesting in the Committee’s discretion, no other
vesting shall occur during the 60-day period after the Participant’s termination
date pursuant to the Grant Notice or this Section 4, including, for the
avoidance of doubt, due to the passing of a regular scheduled vesting date or in
connection with a Change in Control as set forth in Section 4(b) above.
(e)    Payment. Vested Phantom Units shall be subject to the payment provisions
set forth in Section 5 below.

2

--------------------------------------------------------------------------------




5.Payment of Phantom Units and DERs.
(a)    Phantom Units. Unpaid, vested Phantom Units shall be paid to the
Participant in the form of Units in a lump-sum as soon as reasonably practical,
but not later than March 15 of the year following the year in which such Phantom
Units vest. Payments of any Phantom Units that vest in accordance herewith shall
be made to the Participant (or in the event of the Participant’s death, to the
Participant’s estate) in whole Units in accordance with this Section 5. In lieu
of the foregoing, the Committee may elect at its discretion to pay some or all
of the Phantom Units in cash equal to the Fair Market Value of the Units that
would otherwise be distributed as of the date of vesting.
(b)    DERs. Payments in respect of DERs shall be made to the Participant on the
next regular payroll payment date following the date on which Partnership
distributions are made to the Partnership’s common unit holders.
(c)    Potential Delay. Notwithstanding anything to the contrary in this
Agreement, no amounts payable under this Agreement shall be paid to the
Participant prior to the expiration of the six (6)-month period following his
“separation from service” (within the meaning of Treasury Regulation Section
1.409A-1(h)) (a “Separation from Service”) to the extent that the Company
determines that paying such amounts prior to the expiration of such six
(6)-month period would result in a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first business day following the
end of the applicable six (6)-month period (or such earlier date upon which such
amounts can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of the Participant’s death), such
amounts shall be paid to the Participant.
6.Tax Withholding. The Company and/or its Affiliates shall have the authority
and the right to deduct or withhold, or to require the Participant to remit to
the Company and/or its Affiliates, an amount sufficient to satisfy all
applicable federal, state, local and foreign taxes (including the Participant’s
employment tax obligations) required by law to be withheld with respect to any
taxable event arising in connection with the Phantom Units and the DERs. In
satisfaction of the foregoing requirement, unless otherwise determined by the
Committee, the Company and/or its Affiliates shall withhold (or provide for the
purchase by an affiliate of the Company of) Units otherwise issuable or payable
in respect of such Phantom Units having a Fair Market Value equal to the sums
required to be withheld. In the event that Units that would otherwise be issued
in payment of the Phantom Units are used to satisfy such withholding
obligations, the number of Units which shall be so withheld shall be limited to
the number of Units which have a Fair Market Value (which, in the case of a
broker-assisted transaction, shall be determined by the Committee, consistent
with applicable provisions of the Code) on the date of withholding equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income.
7.Rights as Unit Holder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
holder of Units in respect of any Units that may become deliverable hereunder
unless and until certificates representing such Units shall have been issued or
recorded in book entry form on the records of the Partnership or its transfer
agents or registrars, and delivered in certificate or book entry form to the
Participant or any person claiming under or through

3

--------------------------------------------------------------------------------




the Participant.
8.Non-Transferability. Neither the Phantom Units nor any right of the
Participant under the Phantom Units may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant (or any
permitted transferee) other than by will or the laws of descent and distribution
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company, the
Partnership and any of their Affiliates.
9.Distribution of Units. Unless otherwise determined by the Committee or
required by any applicable law, rule or regulation, neither the Company nor the
Partnership shall deliver to the Participant certificates evidencing Units
issued pursuant to this Agreement and instead such Units shall be recorded in
the books of the Partnership (or, as applicable, its transfer agent or equity
plan administrator). All certificates for Units issued pursuant to this
Agreement and all Units issued pursuant to book entry procedures hereunder shall
be subject to such stop transfer orders and other restrictions as the Company
may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Units are then
listed, and any applicable federal or state laws, and the Company may cause a
legend or legends to be inscribed on any such certificates or book entry to make
appropriate reference to such restrictions. In addition to the terms and
conditions provided herein, the Company may require that the Participant make
such covenants, agreements, and representations as the Company, in its sole
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements. No fractional Units shall be issued or delivered pursuant to
the Phantom Units and the Committee shall determine, in its discretion, whether
cash, other securities, or other property shall be paid or transferred in lieu
of fractional Units or whether such fractional Units or any rights thereto shall
be canceled, terminated, or otherwise eliminated.
10.Partnership Agreement. Units issued upon payment of the Phantom Units shall
be subject to the terms of the Plan and the Partnership Agreement. Upon the
issuance of Units to the Participant, the Participant shall, automatically and
without further action on his or her part, (i) be admitted to the Partnership as
a Limited Partner (as defined in the Partnership Agreement) with respect to the
Units, and (ii) become bound, and be deemed to have agreed to be bound, by the
terms of the Partnership Agreement.
11.No Effect on Service. Nothing in this Agreement or in the Plan shall be
construed as giving the Participant the right to be retained in the employ or
service of the Company or any Affiliate thereof. Furthermore, the Company and
its Affiliates may at any time dismiss the Participant from employment or
consulting free from any liability or any claim under the Plan or this
Agreement, unless otherwise expressly provided in the Plan, this Agreement or
any other written agreement between the Participant and the Company or an
Affiliate thereof.
12.Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction, such provision
shall be construed or deemed amended to conform to the applicable law or, if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of this Agreement, such provision
shall be stricken as to such jurisdiction, and the remainder of this Agreement
shall remain in full force and effect.
13.Tax Consultation. None of the Board, the Committee, the Company, the
Partnership nor

4

--------------------------------------------------------------------------------




any Affiliate of any of the foregoing has made any warranty or representation to
Participant with respect to the tax consequences of the issuance, holding,
vesting, payment, settlement or other occurrence with respect to the Phantom
Units, the DERs, the Units or the transactions contemplated by this Agreement,
and the Participant represents that he or she is in no manner relying on such
entities or their representatives for tax advice or an assessment of such tax
consequences. The Participant understands that the Participant may suffer
adverse tax consequences in connection with the Phantom Units and DERs granted
pursuant to this Agreement. The Participant represents that the Participant has
consulted with his or her tax consultants that the Participant deems advisable
in connection with the Phantom Units and DERs.
14.Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Board or the
Committee. Except as provided in the preceding sentence, this Agreement cannot
be modified, altered or amended, except by an agreement, in writing, signed by
both the Partnership and the Participant.
15.Lock-Up Agreement. The Participant shall agree, if so requested by the
Company or the Partnership and any underwriter in connection with any public
offering of securities of the Partnership or any Affiliate thereof, not to
directly or indirectly offer, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of or otherwise dispose of or transfer any Units
held by him or her for such period, not to exceed one hundred eighty (180) days
following the effective date of the relevant registration statement filed under
the Securities Act in connection with such public offering, as such underwriter
shall specify reasonably and in good faith. The Company or the Partnership may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such 180-day period. Notwithstanding the
foregoing, the 180-day period may be extended in the discretion of the Company
for up to such number of additional days as is deemed necessary by such
underwriter or the Company or Partnership to continue coverage by research
analysts in accordance with FINRA Rule 2711 or any successor or other applicable
rule.
16.Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, any and all regulations
and rules promulgated by the SEC thereunder, and all applicable state securities
laws and regulations. Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Phantom Units and DERs are granted, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
17.Code Section 409A. None of the Phantom Units, the DERs or any amounts paid
pursuant to this Agreement are intended to constitute or provide for a deferral
of compensation that is subject to Section 409A of the Code. Nevertheless, to
the extent that the Committee determines that the Phantom Units or DERs may not
be exempt from (or compliant with) Section 409A of the Code, the Committee may
(but shall not be required to) amend this Agreement in a manner intended to
comply with the requirements of Section 409A of the Code or an exemption
therefrom (including amendments with retroactive effect), or take any other
actions as it deems necessary or appropriate to (a) exempt the

5

--------------------------------------------------------------------------------




Phantom Units or DERs from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Phantom Units or
DERs, or (b) comply with the requirements of Section 409A of the Code. To the
extent applicable, this Agreement shall be interpreted in accordance with the
provisions of Section 409A of the Code. Notwithstanding anything in this
Agreement to the contrary, to the extent that any payment or benefit hereunder
constitutes non-exempt “nonqualified deferred compensation” for purposes of
Section 409A of the Code, and such payment or benefit would otherwise be payable
or distributable hereunder by reason of the Participant’s termination of
Service, all references to the Participant’s termination of Service shall be
construed to mean a Separation from Service, and the Participant shall not be
considered to have a termination of Service unless such termination constitutes
a Separation from Service with respect to the Participant.
18.Adjustments; Clawback. The Participant acknowledges that the Phantom Units
are subject to modification and forfeiture in certain events as provided in this
Agreement and Section 7 of the Plan. The Participant further acknowledges that
the Phantom Units, DERs and Units issuable hereunder, whether vested or unvested
and whether or not previously issued, are subject to clawback as provided in
Section 8(o) of the Plan.
19.Successors and Assigns. The Company or the Partnership may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and the
Partnership. Subject to the restrictions on transfer contained herein, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
20.Governing Law. The validity, construction, and effect of this Agreement and
any rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of Delaware without regard to its
conflicts of laws principles.
21.Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.


[Signature page follows]

6

--------------------------------------------------------------------------------




The Participant’s signature below indicates the Participant’s agreement with and
understanding that this Award is subject to all of the terms and conditions
contained in the Plan and in this Agreement, and that, in the event that there
are any inconsistencies between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall control. The Participant further
acknowledges that the Participant has read and understands the Plan and this
Agreement, which contains the specific terms and conditions of this grant of
Phantom Units and DERs. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement.


USD Partners GP LLC
a Delaware limited liability company






By: __________________________________
Name:
Title:




USD Partners LP
a Delaware limited partnership


By: USD Partners GP LLC
Its: General Partner
By:__________________________________
Name:
Title:




“PARTICIPANT”




____________________________________


Print Name: __________________________
 





7